DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 11/7/2022. Claims 1, 3, 6, 11 and 13 have been amended. Claims 2 and 12 have been canceled. Claims 1, 3-8, 10, 11, 13-15 and 21-24 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive.

Claim Objections
 	Claims 1 and 11 are objected to because of the following informalities:  The claims recite “the plurality of electronic devices”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1, 3-8, 10, 11, 13-15 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1, 3-8, 10 and 21-24 are directed to a series of steps, system claims 11 and 13-15 are directed to a cloud-based server. Thus the claims are directed to a process and machine, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite vehicle maintenance, including receiving, storing, processing, retrieving, determining, scheduling, allocating, communicating, detecting, and changing steps.  
The limitations of receiving, storing, processing, retrieving, determining, scheduling, allocating, communicating, detecting, and changing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite receiving sensor outputs in each vehicle of a set of vehicles, wherein the sensor outputs indicate a current health status of a corresponding vehicle in the set of vehicles; storing, based on the received sensor outputs, a set of vehicular datasets for the set of vehicles, wherein each of the set of vehicular datasets is mapped to a vehicle registration number of the corresponding vehicle of the set of vehicles; receiving a plurality of images of a first plurality of vehicles from in the service center based on an arrival of the first plurality of vehicles at the service center, wherein the set of vehicles includes the first plurality of vehicles; processing the received plurality of images to recognize a vehicle registration number of each of the first plurality of vehicles; retrieving from the set of vehicular datasets, using the recognized vehicle registration number of each of the first plurality of vehicles, a plurality of vehicular datasets of the first plurality of vehicles that requires servicing; determining based on the retrieved plurality of vehicular datasets, service job data for each vehicle of the first plurality of vehicles, wherein the determined service job data indicates a first plurality of operations to be executed on the first plurality of vehicles for servicing the first plurality of vehicles; automatically scheduling, the first plurality of operations to be executed in a first sequence by a plurality of operators associated with the service center, wherein in accordance with the first sequence, execution of a second plurality of operations for servicing a second plurality of vehicles from the first plurality of vehicles is initiated by the plurality of operators and execution of a third plurality of operations for servicing a third plurality of vehicles from the first plurality of vehicles is queued subsequent to the second plurality of operations, and wherein the first plurality of operations include the second plurality of operations and the third plurality of operations; allocating one or more operators of the plurality of operators for executing the first plurality of operations; communicating a signal to the plurality of electronic devices indicative of the first plurality of operations to be executed, wherein the execution of the first plurality of operations is initiated by the one or more operators based on the communication; detecting, an anomaly in the execution of the second plurality of operations that will delay execution of the queued third plurality of operations from corresponding scheduled service times; and automatically changing based on the detected anomaly, a sequence of execution of the third plurality of operations to a second sequence by reallocation of the third plurality of operations to the plurality of operators, wherein execution of the third plurality of operations is initiated based on the second sequence, and wherein the third plurality of vehicles is different from the second plurality of vehicles.
That is, other than reciting a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the claims recite mathematical relationships and calculations, including wherein automatically scheduling the first plurality of operations includes implementing one or more meta-heuristic optimization algorithms that determine the first sequence in which a total turn-around time for executing the first plurality of operations is minimum. 
The claimed use of one or more meta-heuristic optimization algorithms does not seem to involve anything other than the application of known techniques in their normal, routine, and ordinary capacity.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application. The claims include a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds. The cloud-based server over a communication network, plurality of sensors, one or more cameras, database, plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
Additionally, a plurality of sensors, one or more cameras, and a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds merely function as obvious data gathering mechanisms.  This type of data gathering is similar to that seen in Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014), which found that a scanner using known OCR technology was not significantly more than the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-5 recite additional communicating and determining steps. Claims 6 and 7 further describe the determined service and recite an additional retrieving step. Claim 8 recites an additional communicating step. Claim 10 further describes the determination of the service schedule. Similarly, dependent claims 12-15 recite additional details that further restrict/define the abstract idea. Claims 21-24 further describe each vehicular dataset of the set of vehicular datasets, each of the plurality of operator profiles, the total turn-around time, and the updating of the service schedule. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0039 of the specification, “Examples of the application server 112 may include, but are not limited to, a personal computer, a laptop, a mini-computer, a mainframe computer, a cloud-based server, a network of computer systems, or a non-transient and tangible machine executing a machine-readable code. In a non-limiting example, the application server 112 is shown to be located outside the service center 102.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues Regarding Step 2A, Prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, even if one were to arrive at a conclusion satisfying the Prong One of such analysis, assuming arguendo, to which the Applicant does not concede, the Applicant submits the alleged abstract idea is integrated into a practical application. 
For example, claim 1 has been amended to recite "allocating, by the cloud-server, one or more operators of the plurality of operators for executing the first plurality of operations; communicating a signal, by the cloud-based server, over the communication network, to the plurality of electronic devices indicative of the first plurality of operations to be executed, wherein the execution of the first plurality of operations is initiated by the one or more operators based on the communication". Thus, with these limitations, amended claim 1 does not recite a mental process because the step of communicating a signal ...to the electronic device cannot be practically performed by a human mind.  
Regarding step 2B, even if one were to arrive at a conclusion satisfying the Step 2A of such analysis, assuming arguendo, to which the Applicant does not concede, the Applicant submits that elements of the claim amount to significantly more than the alleged judicial exception itself. The amended independent claim 1 recites features "allocating, by the cloud-server, one or more operators of the plurality of operators for executing the first plurality of operations; communicating a signal, by the cloud-based server, over the communication network, to the plurality of electronic devices indicative of the first plurality of operations to be executed, wherein the execution of the first plurality of operations is initiated by the one or more operators based on the communication". 
Here, communicating a signal, by the cloud-based server, over the communication network, to the plurality of electronic devices indicative of execution of the first plurality operations and based on the set of instructions communicated to the electronic device of the operator, the servicing of the set of vehicles, may be initiated by the operators according to the allocation which leads to execution of the operations (See [0038], [0043], and [0044] of the Specification, as originally filed), amounts to significantly more than a conventional activity. The Examiner respectfully disagrees.
The limitations of receiving, storing, processing, retrieving, determining, scheduling, allocating, communicating, detecting, and changing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
That is, other than reciting a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
In addition, as discussed in paragraph 0039 of the specification, “Examples of the application server 112 may include, but are not limited to, a personal computer, a laptop, a mini-computer, a mainframe computer, a cloud-based server, a network of computer systems, or a non-transient and tangible machine executing a machine-readable code. In a non-limiting example, the application server 112 is shown to be located outside the service center 102.” As such, and contrary to Applicant’s assertion, the features of amended independent claim 1 indeed merely exhibit a nominal recitation of a generic application server 112.”
Additionally, as discussed in paragraph 0034 of the specification, “Examples of the first operator device 108a may include, but are not limited to, a smartphone, a tablet, a phablet, a laptop, a personal computer, a wearable device, or the like. The second and third operator devices 108b and 108c, associated with the second and third operators 106b and 106c, may be structurally and functionally similar to the first operator device 108a.”
As such, “allocating, by the cloud-based server, one or more operators of the plurality of operators for executing the first plurality of operations,” and “communicating a signal, by the cloud-based server, over the communication network, to the plurality of electronic devices indicative of the first plurality of operations to be executed, wherein the execution of the first plurality of operations is initiated by the one or more operators based on the communication”, amounts to no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds.
The a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., a cloud-based server over a communication network, a plurality of sensors, one or more cameras, a database, a plurality of electronic devices of the plurality of operators and processing of a plurality of video feeds).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 21, 2022